Case 4:18-cv-00244-WTI\/|-.]EG Document 2 Filed 10/18/18 Page 1 of 6

AO 440 {Rev_ 06! 12] Summons in a Civil Aetion

UNITED STATES DISTRICT CoURT

for the

Southern District of Georgia

 

 

Ashley F. Cummings, §
)
)
Piar`mljj"(s) )
v. § Civil Action No.
Bignault & Carler. LLC; W. Paschal Bignau|t; and )
Lori A. Car'ter, )
)
_ )
Dej?endam(s) )

SUMMONS IN A CIVIL ACTION

TO$ (Dejéndam 's name and address) Bigl'\ault 81 Ca!'{er, LLC
CFO Lori A. Carter, Registered Agent
Park South - Unit FQ
7505 Waters Avenue
Savannah, Georgia 31406

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) _ or 60 days ifyou
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) _ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Proeedure. The answer or motion must be served on the plaintiff or plaintift’s attorney,
whose name and address are: Larry A. Pankey

Pankey & Horioek, LLC

1441 Dunwoody Vi||age F'arkway
Suite 200

Atlanta, Georg ia 30338

lf you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must tile your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Sr'gnarure ofClerk or Deputy Cferk

Case 4:18-cv-OO244-WTI\/|-.]EG Document 2 Filed 10/18/18 Page 2 of 6

AO 440 {Rev. 06!] 2] Summons in a Civil Action (Page 2]

 

Civil Action No.

PROOF OF SERVICE
(This section should not befi£ed with the court unless required by Fed. R. Cr'v. P. 4 (t))

Thl$ SUITII'|'IOT\S for (rmme ofr`rrdivt'drrai and title, {fany)

 

was received by me on (dare)

El I personally served the summons on the individual at (ptace)

 

on (dare) ; or

 

EI l left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (dare) , and mailed a copy to the individual’s last known address; or

|:.| l served the summons on (name offndtvra&mi) , who is

 

designated by law to accept service of process on behalf of (name ofcrganizarion)

 

 

on (dare) ; or
[j l returned the summons unexecuted because ; or
ij O'[hct' (spectj{v).'
My fees are $ for travel and $ for services, for a total of $ 0_00

l declare under penalty of perjury that this information is true.

Date:

 

Server ’s signature

 

Pr'imed name and title

 

Server' ‘s address

Additional information regarding attempted service, etc:

Case 4:18-cv-OO244-WTI\/|-.]EG Document 2 Filed 10/18/18 Page 3 of 6

AO 440 (Rev. 06{12) Surnrnons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Southern District of Georgia

Ashley F. Cummings,

 

Pfafnt{,t_'j”(s}

v. Civil Action No.

Bignault & Carler. LLC; W. Pascha| Bignau|t; and
Lori A. Carter,

 

Defendant('s)
SUMMONS IN A CIVIL AC'I`ION

TOZ (De)@ndant's name andaddress) W_ PaSCha| Bigi'lt-.`|Ult
Cr‘O Lori A. Carter. Registered Agent
Park South - Unit F9
7505 Waters Avenue
Savannah, Georgia 31406

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) _ or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) _ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Larry A. Pankey

Pan|<ey & Hor|ock. LLC

1441 Dunwoody Vil|age Parkway
Suite 200

At|anta, Georgia 30338

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Sr`grratt¢re ofCr'erk 0)‘ Depttty C!er'k

Case 4:18-cv-OO244-WTI\/|-.]EG Document 2 Filed 10/18/18 Page 4 of 6

AO 440 (Rev. 06!12) Surnmons in a Civil notion (Page 2]

 

Civil Action No.

PROOF OF SERVICE
(Tht's section should not beft'leti with the court unless required by Fea'. R. Civ. P. 4 (r))

Tl'lis 5111'1"11'1'1011$ for (name of individual and title, z‘fany)

 

was received by me on (dare)

EI I personally served the summons on the individual at (ptace)

 

on (date) ; or

 

CI l left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (dare) , and mailed a copy to the individual’s last known address; or

l'_`l l served the summons on (name aftndtvrdaot) , who is

 

designated by law to accept service of process on behalf of (name ofcrgantzouon)

 

 

 

On (a’ate) ; OI`
111 l returned the summons unexecuted because ; or
l:l Ofl'lel' (spect]j)):
My fees are $ for travel and $ for services, for a total of $ 0_00

l declare under penalty of perjury that this information is true.

Date:

 

Server 's signature

 

Printed name and title

 

Server ’s address

Additional information regarding attempted service, etc:

Case 4:18-cv-OO244-WTI\/|-.]EG Document 2 Filed 10/18/18 Page 5 of 6

AO 440 [Rev_ 06!12} Summons in a Civil Action
UNITED STATES DISTRICT CoURT

for the
Southem District of Georgia

 

 

Ash|ey F. Cummings, §
)
)
Plar‘ntrjm'$) )
v. § Civil Action No.
Bignauit & Carter, LLC; W. Paschal Bignau|t; and )
Lori A. Carter. )
)
)
Defendant(s) )

SUMMONS IN A C[VIL ACTION

TOZ (Dej?zna'ant ’s name and address) LOri A. Carfer
CtO Lori A. Carter, Registered Agent
Park South - Unit F9
7505 Waters Avenue
Savannah, Georgia 31406

A lawsuit has been filed against you.

Within 21 days after service ofthis summons on you (not counting the day you received it) _ or 60 days ifyou
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) _- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Larry A. Pankey

Pankey & Hor|ock, LLC

1441 Dunwoody Vi|lage Parkway
Suite 200

Atlanta, Georgia 30338

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature afClerk ar Deputy Clerk

Case 4:18-cv-OO244-WTI\/|-.]EG Document 2 Filed 10/18/18 Page 6 of 6

AO 440 {Rev_ 06.1'12) Summons in a Civil Action [Page 2)

 

Civil Action No.

PROOF OF SERVICE
(Tiris section should not be filed with the court unless required by Fed. R. Civ. P. 4 (t))

ThiS SUITIIT\OHS for (nanre of individual and title, ifany)

 

was received by me on (dare)

l'_'l I personally served the summons on the individual at @tace)

 

011 (date) § Ol'

 

l'_'] l left the summons at the individual’s residence or usual place of abode with (oame)

, a person of suitable age and discretion who resides there,

 

on (a'ore,l , and mailed a copy to the individual’s last known address; or

ij l served the summons on (name oftndtviduat) , who is

 

designated by law to accept service of process on behalf of (mme ofarganrzauon)

 

 

 

on (dare) ; or
|1'1 l returned the summons unexecuted because ; or
U Othel‘ (specijj)):
My fees are $ for travel and $ for services, for a total of $ 0_()(}

l declare under penalty of perjury that this information is true.

Date:

 

Set'ver 's signature

 

Printed name and title

 

Server ’s address

Additional information regarding attempted service, etc:

